— Application by petitioner, pursuant to statute (Judiciary Law, § 90, subd 4) to have respondent’s name struck from the roll of attorneys and counselors at law upon the ground that he has ceased to be an attorney by virtue of having been convicted of a felony. On November 13, 1978, Robert M. Sparago (who was admitted to practice in this court on December 17, 1952 under the name Robert Morris Sparago) was convicted on his plea of guilty, in the United States District Court for the Southern District of New York, of conspiracy to defraud the United States (US Code, tit 18, § 371), a felony. Accordingly, by virtue of subdivision 4 of section 90 of the Judiciary Law, Robert M. Sparago has ceased to be an attorney and counselor at law or competent to practice law as such. Application granted, an order will be entered directing that the respondent’s name be forthwith struck from the roll of attorneys and counselors at law. Mollen, P. J., Hopkins, Damiani, Titone and O’Connor, JJ., concur.